Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4-044040 Y2 (Yanmar Agricultural Equipment Co; cited by applicant).

[AltContent: textbox (Grain discharging device)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Branching transmission of the discharge/grain unloader & travel driving device)][AltContent: arrow][AltContent: textbox (Engine output shaft)][AltContent: arrow][AltContent: textbox (Counter shaft)][AltContent: arrow]
    PNG
    media_image1.png
    427
    650
    media_image1.png
    Greyscale


[AltContent: textbox (Travel driving unit)][AltContent: arrow]
    PNG
    media_image2.png
    467
    669
    media_image2.png
    Greyscale



1. A combine harvester, comprising: 
a threshing device that performs a threshing process of threshing a crop (4), 
a grain tank that stores grain obtained by the threshing process (T), 
a grain discharging device that discharges grain to be stored in the grain tank to the outside of the vehicle body (augers 40a-c), 
a travel driving device that drives travel of the vehicle body (7), and 
an engine that serves as a power source (2), 
wherein there is provided a first relay shaft (counter shaft 6) to which power is transmitted from an output shaft of the engine (output shaft 2a), and the power of the engine is transmitted from the first relay shaft to the grain discharging device and the travel driving device in a branched manner (shown/taught above).


12. The combine harvester according to claim 1, wherein in the grain discharging device, a transverse feed transport unit that is located in a lower portion inside the grain tank and feeds grain sideways (auger 40a), and 
a discharge conveyor that is located outside the grain tank and transports grain transported by the transverse feed transport unit to a discharge location (auger 40c), are provided, power from the engine is transmitted to one side of the first relay shaft in the left-right direction (shown/taught above), the discharge conveyor is provided in a state located on the other side of the grain tank in the left-right direction, and power from the first relay shaft is transmitted to the discharge conveyor through the transverse feed transport unit (fig 1 above).






Allowable Subject Matter
	Claim(s) 2-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Nakajima et al (JP 2015077089 A) teaches in fig 4, a power of the engine is transmission, a counter shaft (47), using a branched connection (47A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671